374 S.E.2d 183 (1988)
COMMONWEALTH of Virginia
v.
Robert Douglas RAGLAND.
Record No. 0839-88-1.
Court of Appeals of Virginia.
November 30, 1988.
Thomas C. Daniel, Asst. Atty. Gen. (Mary Sue Terry, Atty. Gen., on brief), for appellant.
Sharon L. Butler, Asst. Public Defender, for appellee.
Present: KOONTZ, C.J., and JOSEPH E. BAKER and COLEMAN, JJ.
JOSEPH E. BAKER, Judge.
The appellant (Commonwealth) appeals from the pretrial suppression order of the Circuit Court of the City of Virginia Beach.
Code §§ 19.2-398 thru 19.2-409 govern appeals by the Commonwealth. Code § 19.2-398(2) specifically provides, in pertinent part, that the Commonwealth may appeal "[a]n order of a circuit court prohibiting the use of certain evidence at trial on the grounds such evidence was obtained in violation of the provisions of the Fourth, Fifth or Sixth Amendments to the Constitution of the United States or Article I, Sections 8, 10 or 11 of the Constitution of Virginia prohibiting illegal searches and seizures and protecting rights against self-incrimination...."
We have reviewed the record and find that the trial court prohibited the use of certain evidence at trial solely on the grounds such evidence was obtained in violation of Code §§ 19.2-59 and 19.2-60. The Commonwealth contends that the statutes are merely a codification of the constitutional proscriptions against illegal searches and seizures and of the exclusionary rule. Here, the trial court suppressed the evidence solely on the provision of the statute which purports to prohibit warrantless searches by "any other person" and not on constitutional grounds, therefore, we need not respond to that assertion in this cause.
Because the legislature has narrowly limited the Commonwealth's right to appeal suppression orders of the trial courts to orders which are based on constitutional violations, this Court may not entertain the Commonwealth's appeal in the instant case.
Accordingly, the appeal is dismissed.
DISMISSED.